UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3,2009 Hibernia Homestead Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 000-53555 26-2833386 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 325 Carondelet Street, New Orleans, Louisiana 70130 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 522-3203 N/A (Former name, former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On November 3, 2009, Hibernia Homestead Bancorp, Inc. (the "Company"), reported its results of operations for the third quarter and nine months ended September 30, 2009. For additional information, reference is made to the Company's press release dated November 3, 2009, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as otherwise provided herein. ITEM 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are filed herewith. Exhibit Number Description Press release, dated November 3, 2009 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIBERNIA HOMESTEAD BANCORP, INC. By: /s/A. Peyton Bush, III Date:November 3, 2009 A. Peyton Bush, III President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press release, dated November 3, 2009
